Exhibit 10.3

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
JUNE 26, 2018

Time-Based Award

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made effective and
entered into as of June 26, 2018 (the “Grant Date”), by and between Pier 1
Imports, Inc., a Delaware corporation (the “Company”), and ______________ (the
“Grantee”).

WHEREAS, pursuant to the Non-Employee Director Compensation Plan (“NEDCP”),
non-employee directors of the Company are granted a restricted stock unit award
annually under the terms set forth in the NEDCP; and

WHEREAS, pursuant to the NEDCP, such restricted stock unit award shall be
granted to non-employee directors elected at an annual meeting of shareholders
of the Company (an “Annual Meeting”); and

WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan, as amended (the “Plan”), the Company’s Board of Directors has
determined that the Compensation Committee (“Committee”) will administer the
Plan and pursuant to the Plan the Committee has the authority to grant Awards
under the Plan to members of the Company’s Board of Directors (the “Board”); and

WHEREAS, the Grantee has been elected as a non-employee director of the Company
and the Committee has determined that the Grantee be granted a Restricted Stock
Unit Award under the Plan, in an amount and upon the terms and conditions set
forth below, which are in accordance with the terms of the NEDCP;

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1.

Grant of Award.  The Grantee is hereby granted ______ restricted stock units
under the Plan (the “Units”), subject to the terms and conditions set forth
herein, which are convertible, on a one-for-one basis, into shares of Common
Stock.

2.

Vesting of Units.  The Units have been credited to a bookkeeping account on
behalf of the Grantee.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a “Vesting Date”):

(a) at the expiration of a one-year period following the Grant Date, provided
the Grantee is then serving as a member of the Company’s Board;

(b)upon the termination of the Grantee’s service as a member of the Company’s
Board due to death or disability;

(c)upon the occurrence of a Corporate Change, unless the Units are assumed by
the surviving entity or otherwise equitably converted or substituted in
connection with the Corporate Change.

 

--------------------------------------------------------------------------------

 

 

If the Grantee’s service as a member of the Company’s Board terminates prior to
a Vesting Date for any reason other than as set forth in subsection (b) above,
the Grantee shall forfeit all right, title and interest in and to the then
unvested Units as of the date of such termination and the unvested Units will be
reconveyed to the Company without further consideration or any act or action by
the Grantee.

The one-year period Vesting Date for purposes of the Units shall run from the
date of the Grantee’s election as a non-employee director at the Annual Meeting
to the next year’s Annual Meeting following the date of grant; provided,
however, that if the date of the next Annual Meeting following the date of grant
shall be less than fifty weeks from the previous year’s Annual Meeting, the
Vesting Date for such Units shall occur upon the one-year anniversary of the
date of grant.

3.Conversion to Stock.  Unless the Units are forfeited prior to the Vesting Date
as provided in Section 2 above, the Units will be converted to actual shares of
Common Stock on choose one: [the Vesting Date] or [the [third][fifth]
anniversary of the Grant Date] or [the termination of the Grantee’s service as a
member of the Company’s Board] or [the earlier of (i) the [third][fifth]
anniversary of the Grant Date or (ii) the termination of the Grantee’s service
as a member of the Company’s Board] (the “Conversion Date”). The shares of
Common Stock will be registered in the name of the Grantee as of the Conversion
Date, and certificates for the shares of Common Stock (or, at the option of the
Company, statements of book-entry notation of the shares of Common Stock in the
name of the Grantee in lieu thereof) shall be delivered to the Grantee or the
Grantee’s designee upon request of Grantee as soon as practicable after the
Conversion Date; provided, however, that the Company shall not be obligated to
issue any fractional shares of Common Stock.

4.Rights as a Shareholder. The Grantee shall not have voting or any other rights
as a shareholder of the Company with respect to the Units. Dividends or dividend
equivalents will not be paid with respect to the Units. Upon conversion of
vested Units into shares of Common Stock, the Grantee will obtain voting and
other rights as a shareholder of the Company.

5.Securities Laws Requirements.  The Company shall not be required to issue
shares of Common Stock pursuant to this Agreement unless and until (a) such
shares have been duly listed upon each stock exchange on which the Company’s
Common Stock is then listed; and (b) the Company has complied with applicable
federal and state securities laws.  The Committee may require the Grantee to
furnish to the Company, prior to the issuance of any shares of Common Stock in
connection with this Award, an agreement, in such form as the Committee may from
time to time deem appropriate, in which the Grantee represents that the shares
acquired by Grantee under this Award are being acquired for investment and not
with a view to the sale or distribution thereof.

6.Incorporation of Plan Provisions; Definitions.  This Restricted Stock Unit
Award Agreement is made pursuant to the Plan and is subject to all of the terms
and provisions of the Plan as if the same were fully set forth herein, and
receipt of a copy of the Plan is hereby acknowledged.  Capitalized terms not
otherwise defined herein shall have the same meanings set forth for such terms
in the Plan.

 

7.Miscellaneous.  This Restricted Stock Unit Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be

-2-

--------------------------------------------------------------------------------

 

 

amended without the written consent of both the Company and the Grantee.  No
contract or right of continued service shall be implied by this Agreement, nor
shall this Agreement lessen or affect the Company’s rights to terminate the
services of the Grantee. The terms and provisions of this Agreement shall
constitute an instruction by the Grantee with respect to any uncertificated
restricted shares of Common Stock covered by this Award.

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement on the date first above written.

 

COMPANY:

 

GRANTEE:

Pier 1 Imports, Inc.

 

 

 

 

 

By: ________________________________

 

____________________________________

Name: ______________________________

 

 

Title: _______________________________

 

 

 

-3-